Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	Claim 1-10 and 12-20 are allowed over prior art.
3.	The following is an examiner’s statement of reasons for allowance:  In light of Applicant amendments, the previous rejections are withdrawn.
The prior art fail to teach the particular limitation in combination with all the other limitations of the claim with respect to claim 1, 13 and 17, a service request message sent by a second terminal as a machine to machine (M2M) control command and forward by a first terminal as a radio resource control (RRC) command to the base station, the indication information is used to determine first configuration information. Dependent claims depend on claim 1, 13 and 17, therefore, dependent claims are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
January 11, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467